DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-20 is/are currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 15 December 2020 is acknowledged. Claim 16, which reads on non-elected Species II, and is thereby withdrawn.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
claim 1, line 8, “engagable" should read “engageable” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milliman (US 2014/0217147 A1).
Regarding claim 1, Milliman discloses a stapling apparatus (10), comprising:
an anvil head (210, 240, 250, and 260; Fig. 4) including a top surface (top surface of 210) and a bottom surface (252), the bottom surface defining staple forming pockets (256a);
a buttress (230) supported on the bottom surface of the anvil head and positioned to cover the staple forming pockets (see Figs. 3-7); and
an anvil cap (220, 222, and 215) secured to the top surface of the anvil head (Fig. 4) and positioned to selectively secure the buttress to the anvil head (“selectively supported”, para 33), the anvil cap including an inner ring assembly (ring assembly including 222, 226 and the surface in which 224 protrude) and an outer ring (215), the outer ring selectively engageable with the buttress and movable relative to the inner ring assembly to separate the anvil cap from the buttress and release the buttress from the anvil head (para 33-35, and Figs. 4-5).

Regarding claim 2, Milliman discloses the stapling apparatus of claim 1, wherein the inner ring assembly is flexible (226 is flexible, para. 31) to facilitate movement of the outer ring (intended use; 226 snaps 220 to 210, which sandwiches the outer ring 215 and keeps it from moving, thereby facilitating the movement thereof).
Regarding claim 3, Milliman discloses the stapling apparatus of claim 2, wherein the inner ring assembly includes a flexible cup (the surface in which 224 protrude) and an annular flange (cap body 222) that connects the flexible cup to the outer ring (see Fig. 4).
Regarding claim 4, Milliman discloses the stapling apparatus of claim 3, further comprising a fastener (226) that secures the anvil cap to the anvil head and seats within the flexible cup (para. 31).
Regarding claim 5, Milliman discloses the stapling apparatus of claim 4, further comprising a pin (224) positioned in the anvil head (Fig. 5) and movable relative to the anvil head to move the outer ring away from the buttress while the fastener maintains the flexible cup secured to the anvil head (para 41).
Regarding claim 6, Milliman discloses the stapling apparatus of claim 5, wherein the pin is integral with the anvil cap (Fig. 4).
Regarding claim 7, Milliman discloses the stapling apparatus of claim 5, wherein the anvil head supports a backup plate (crush ring 240) that is movable relative to the anvil head, the backup plate selectively engageable with the pin to move the pin relative to the anvil head (“the ring assembly 260 drives the crush ring member 240 distally into engagement with the one or more engaging features 224 of the anvil cap 220”, para 40).
Regarding claim 8, Milliman discloses the stapling apparatus of claim 7, further comprising a cylindrical knife (400) that is selectively engageable with the backup plate to move the backup plate relative to the anvil head (see Figs. 5-6 and para. 40).
Regarding claim 9, Milliman discloses the stapling apparatus of claim 1, wherein the buttress includes fingers that extend from the buttress (234), the fingers positioned along the top surface of the anvil head and disposed beneath the outer ring to support the buttress against the bottom surface of the anvil head (Fig. 5; see para. 33).
Regarding claim 10, Milliman discloses the stapling apparatus of claim 9, wherein outer ring includes an annular lip positioned to contact the fingers to secure the buttress to the anvil head (bottom end of 215 that comes in contact the fingers, Figs. 4-5).
Regarding claim 11, Milliman discloses a circular stapling apparatus (10), comprising:
a buttress (230); and
an anvil head assembly including an anvil head (210, 240, 250, and 260; Fig. 4) and an anvil cap (220, 222, and 215) secured to the anvil head (Fig. 4), the anvil cap positioned to selectively secure the buttress to the anvil head (“selectively supported”, para 33), the anvil cap being flexible (226 is flexible, para. 31) and including an outer ring that (215) is selectively movable relative to the anvil head to release the buttress from the anvil head (para 33-35, and Figs. 4-5).
Regarding claim 12, Milliman discloses the circular stapling apparatus of claim 11, wherein the anvil cap includes an inner ring assembly (ring assembly including 222, 226 and the surface in which 224 protrude) that is secured to the anvil head (Fig. 4), the inner ring assembly is configured to flex in response to movement of the outer ring relative to the buttress (226 is flexible, para. 31; 226 snaps 220 to 210, which sandwiches the outer ring 215 and keeps it from moving, thereby facilitating the movement thereof).
Regarding claim 13, Milliman discloses the circular stapling apparatus of claim 12, wherein the inner ring assembly includes a flexible cup (the surface in which 224 protrude)  secured to the anvil head, and an annular flange (cap body 222) that connects the flexible cup to the outer ring (see Fig. 4).
Regarding claim 19, Milliman discloses the circular stapling apparatus of claim 11, wherein the buttress includes fingers that support the buttress on the anvil head (fingers 234, see Fig. 5).
Regarding claim 20, Milliman discloses the circular stapling apparatus of claim 19, wherein the outer ring includes an annular lip that selectively traps the fingers against the anvil head (bottom end of 215 that comes in contact the fingers, Figs. 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milliman in view of Gresham (US 2005/0023325 A1).
Regarding claim 14, Milliman discloses the circular stapling apparatus of claim 13, further comprising a fastener (226) that is received in a pocket defined by the flexible cup (the top surface of 220 is cupped to have a pocket in which 226 protrude) 
Milliman does not explicitly disclose that the fastener is threadably coupled to the anvil head to secure the flexible cup to the anvil head.
However, Gresham teaches that it is old and well known in the relevant circular stapler art to couple a top (240b) onto a body (240a) via a threadable engagement
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the fastener, as disclosed by Milliman, to be threadably coupled to the anvil head to secure the flexible cup to the anvil head, as taught by Gresham, as use of threads to couple two parts together is one of many 
Regarding claim 15, modified Milliman discloses the circular stapling apparatus of claim 14, wherein the anvil head assembly includes at least one pin (224) that is received within the anvil head (Fig. 5), the at least one pin movable relative to the anvil head to separate the outer ring and the buttress (para 41).
Regarding claim 17, modified Milliman discloses the circular stapling apparatus of claim 15, wherein the at least one pin includes a plurality of spaced apart pins positioned about the anvil cap (Fig. 4).
Regarding claim 18, modified Milliman discloses the circular stapling apparatus of claim 15, further comprising a cylindrical knife (400) selectively movable into engagement with a backup plate (crush ring 240) supported in the anvil head to move the backup plate relative to the anvil head, the backup plate positioned to engage the at least one pin (“the ring assembly 260 drives the crush ring member 240 distally into engagement with the one or more engaging features 224 of the anvil cap 220”, para 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731